PER CURIAM.
Appellant, Manchester Insurance and Indemnity Company, was the insurer of ap-pellee, Hal Allen Mathews under an automobile liability policy. Appellant filed an interpleader action against its insured, Mathews, along with several other parties, and their respective insurance companies, who claimed personal injuries in an automobile accident which was the result of the negligent operation of a vehicle driven by Mathews. According to the interpleader complaint the policy had maximum liability coverage of $10,000 for each person, with an aggregate coverage of $20,000.
This is an interlocutory appeal from the order of the trial court dismissing appellant’s cause of action, finding, inter alia, that no such cause of action existed in Florida. There is, of course, abundant case authority allowing and encouraging the filing of strict interpleader actions. The reason for which is clear — to avoid multiplicity of suits. The instant action is in the nature of a bill of interpleader suit, but is not one of strict interpleader filing. The appellant sought, as relief, an order enjoining the injured parties from commencing or prosecuting any action or suit against appellant arising out of the automobile accident.
After consideration of the record and briefs, in light of the applicable case law, we find no reason to disturb the ruling of the trial court. Accordingly, we
Affirm.
McNULTY, C. J., and HOBSON and BOARDMAN, JJ., concur.